Filed 6/14/22 P. v. Peters CA1/5
       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for pur-
poses of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                                    DIVISION FIVE

 THE PEOPLE,
        Plaintiff and Respondent,
                                                          A162354
 v.
 CURTIS JAMES PETERS,                                     (San Mateo County
                                                          Super. Ct. No.
        Defendant and Appellant.
                                                          20NF008972A)



        Appellant Curtis James Peters pled no contest to a charge
of second-degree robbery after the trial court denied his motion to
suppress evidence that the victim's recently stolen cell phone was
found inside his home. (Pen. Code, §§ 211, 212.5, subd. (c);
1538.5.) Appellant contends that the phone should have been
suppressed because it was discovered by third parties who were
acting as agents for the police, and the police did not have valid
consent or a warrant to search. We disagree.
                                  I. BACKGROUND1
         Ervin Lopez was walking from a market towards his home
at about noon on July 31, 2020. Appellant came out of a house


       The facts are taken primarily from the hearing on
        1

appellant's motion to suppress.

                                                1
and asked Lopez for his cell phone and wallet. Lopez refused,
and the two men struggled until appellant reached into Lopez's
pocket and took his phone. Appellant fled to the same house from
which he had emerged, dropping his wallet on the way. Lopez
retrieved the wallet and attempted to catch up to appellant but
was unable to do so.
      Lopez stayed in the area for about five hours, unable to call
anyone because his cell phone had been taken. Eventually, a
passer-by allowed Lopez to use his phone to call the police. Lopez
went to a nearby community center where he met San Mateo
Police Officer Ramirez, who took a description of the robbery
suspect and inspected the wallet that the suspect had dropped. It
contained an identification card for Curtis James Peters
(appellant) bearing an address on North Claremont Street that
was a few houses away from where the robbery was committed.
      Appellant matched the description of the suspect (age,
gender, clothing, race and facial hair), and Officer Ramirez was
advised that appellant had been detained near the North
Claremont Street address. Officer Ramirez broadcast that Lopez
had provided him a wallet with appellant's identification inside,
and then drove Lopez to do an in-field show-up of appellant. At
the show-up, Lopez said he was 100 percent certain that
appellant was the man who had robbed him and taken his phone.
Officer Ramirez asked appellant to give him consent to search the
address given on his identification card and appellant refused.
      Meanwhile, Officer Hussein and his field training officer
had responded to North Claremont Street and saw appellant



                                 2
seated on the ground in handcuffs near some other officers. They
were present when Lopez identified appellant in the in-field
show-up. After Lopez made the identification, Officer Hussein
searched appellant incident to arrest and found
methamphetamine and a glass smoking pipe.
      Officers spoke with individuals standing outside appellant's
home, including appellant's mother and two men identified as
Harold and Solomon Ross. The officers explained that the police
would be seeking a warrant to search the entire house for Lopez's
cell phone, which could take five to six hours. Harold Ross went
inside the home and retrieved a cell phone that he said he did not
recognize and had found on the couch, which he handed to
Solomon Ross who then handed it to Officer Hussein. The
officers had not gone inside the house at that point and had not
directed either Harold or Solomon Ross to retrieve the phone.
Police determined that the cell phone retrieved from the house
was the phone that had been stolen from Lopez when Officer
Ramirez dialed the number that Lopez had given him, and the
phone retrieved from the house rang in response.
      Appellant was charged by information with second degree
robbery, assault by means likely to cause great bodily injury,
possession of a controlled substance and possession of drug
paraphernalia. (Pen. Code, §§ 211, 212.5, subd. (c), 245, subd.
(a)(4); Health & Saf. Code, §§ 11377, subd. (a), 11364.) He filed a
motion to suppress evidence, contending that there had been an
illegal search of both his person and the residence.




                                 3
      At the hearing on the motion to suppress, defense counsel
argued that Harold Ross’s retrieval of the phone from the house
was not voluntary because the officers had told the Rosses that
they would be seeking a warrant to look for a phone and that the
occupants would be prohibited from entering the house for
several hours. The court denied the motion. It noted that there
had been no threatening conduct on the part of the officers, that
Harold Ross had “freely and voluntarily” decided to walk back
into the house and get the phone, and that no one had been
coerced into giving the phone to the officers. The court also ruled
that the officers had reasonable suspicion to detain appellant
because he matched the description of the robber, which evolved
into probable cause to arrest once the victim had identified
appellant as the robber, and that the search of appellant’s person
was incident to a lawful arrest.2
      Appellant pled no contest to second degree robbery in
exchange for a three-year probation period conditioned on a year
in local custody.3


      2 The legality of the search of appellant’s person incident to
arrest is not challenged on appeal.

      3 We requested supplemental briefing on whether recent
amendments to section 1203.1, subdivision (a), which reduces the
permissible probationary term to two years in most cases, applies
retroactively to appellant’s case. The two-year limitation does
not extend to “[a]n offense listed in subdivision (c) of Section
667.5 and an offense that includes specific probation lengths
within its provisions.” (§ 1203.1, subd. (l); see People v. Schulz
(2021) 66 Cal.App.5th 887, 896–898.) Appellant was convicted of
robbery, an offense listed in section 667.5, subdivision (c). For
section 1203.1, subdivision (l) to apply, a defendant only needs to

                                    4
                    II. STANDARD OF REVIEW
        “The standard of appellate review of a trial court’s ruling
on a motion to suppress is well established. We defer to the trial
court’s factual findings, express or implied, where supported by
substantial evidence. In determining whether, on the facts so
found, the search or seizure was reasonable . . . we exercise our
independent judgment.” (People v. Glaser (1995) 11 Cal.4th 354,
362.) In cases where the facts are essentially undisputed, we
independently determine the constitutionality of the challenged
search or seizure. (People v. Balint (2006) 138 Cal.App.4th 200,
205.) The trial court’s ruling may be affirmed if it was correct on
any theory, even if we conclude the court was incorrect in its
reasoning. (People v. McDonald (2006) 137 Cal.App.4th 521,
529.)
                          III. DISCUSSION
        The victim’s stolen cell phone was discovered by Harold
Ross on the couch in appellant’s home and it was turned over to
the police. Appellant argues that the trial court should have
suppressed the phone’s discovery because appellant had refused
to give consent to search the home and Ross’s consent was
coerced by police threats to get a warrant and exclude the home’s
occupants from going inside for several hours. He also




have committed an offense listed in subdivision (c) of section
667.5, or an offense that includes a specific probation length, not
both. (Schultz, at p. 898.) The parties agree that appellant is not
eligible to have his probationary term reduced to two years.


                                   5
suggests—apart from arguing the involuntary nature of the
consent—that Ross lacked the authority over the premises to
consent to the search. We disagree.4
      “The Fourth Amendment protects an individual's
reasonable expectation of privacy against unreasonable intrusion
on the part of the government.” (People v. Jenkins (2000) 22
Cal.4th 900, 971.) A search without a warrant is presumed to be
illegal, and the People have the burden of justifying the search by
proving that it fell within an exception to the warrant
requirement. (People v. James (1977) 19 Cal.3d 99, 106.) One
exception is voluntary consent to search. (Ibid.)
      Consent to search may be given by either the defendant or
a third party who possesses a common authority over or another
sufficient relationship with the premises or effects to be searched.
(United States v. Matlock (1974) 415 U.S. 164, 171.) A third
party’s consent is only valid if the person had actual authority to
consent or if the police reasonably and in good faith believed
there was actual authority. (People v. Jacobs (1987) 43 Cal.3d
472, 481.)
      Although appellant has framed his argument in terms of
the invalidity of a third party’s consent, this is not a case where a
third party consented to a search by police, and the issue is
whether that consent should be given effect. (E.g., People v. Poole
(1986) 182 Cal.App.3d 1004, 1011–1012.) There was no search of



      4 We assume without deciding that appellant’s arguments
below were sufficient to preserve all issues relating to consent on
appeal.

                                  6
the home by police for which consent could be given. Rather,
Harold Ross conducted the search leading to the discovery of the
phone when he entered the home, located the phone and then
turned it over to Solomon Ross, who turned it over to an officer
outside the home.
      The Fourth Amendment’s prohibition against unreasonable
searches and seizures does not apply to searches by private
citizens unless they are acting as agents for the government.
(People v. Wilkinson (2008) 163 Cal.App.4th 1554, 1564
(Wilkinson).) This is so even if a private citizen acts unlawfully.
(Ibid.) Thus, there was no Fourth Amendment violation unless
Harold Ross was acting as a police agent.5
      The trial court did not squarely address the question of
agency, which is ordinarily a factual issue to be decided by the
trial court in the first instance. (Wilkinson, supra, 163
Cal.App.4th at p. 1564.) But it determined that Ross acted
“freely and voluntarily” and was not coerced into action by the
police. The facts are undisputed regarding what the officers said



      5 Appellant does not cite Wilkinson or other cases dealing
with private searches per se, but he argues that the “consent”
given by Harold Ross was invalid “because police relied on a third
party as an agent empowered to search for evidence sought by
the police.” The Attorney General responds that the house had
not yet been “frozen” at the time of the search, and that Harold
Ross went into the house “freely and voluntarily and not under
police compulsion.” The issue of agency in connection with a
private search has thus been “proposed” and “briefed” by the
parties to this proceeding and supplemental briefing on this point
is not necessary. (See Govt. Code, § 68081; People v. Watkins
(1994) 26 Cal.App.4th 19, 30, fn. 7.)

                                 7
to the occupants prior to Harold Ross’s entry into the home.
Portions of the body camera footage demonstrating what the
officers said about their intent to secure a warrant were played
and there is no suggestion that either party lacked access to the
complete footage. There does not appear to be any additional
evidence that could have been introduced on this point. (See
People v. Johnson (2018) 21 Cal.App.5th 1026, 1032, 1038
[affirmance of denial of suppression motion on a different theory
than the trial court relied upon when the record fully established
another basis for affirmance and there does not appear to be any
further evidence that could have been introduced to defeat the
theory].)
      As to whether there was agency, the decision in Wilkinson
is instructive. There, the boyfriend of the defendant's roommate
told the police he suspected the defendant of secretly recording
him and the roommate. (Wilkinson, supra, 163 Cal.App.4th at
p. 1559.) After the defendant refused to allow the police to search
his room, the boyfriend became frustrated that the police did not
do more and asked an officer if he could search the defendant's
room himself. (Ibid.) The officer replied that the boyfriend could
look anywhere in the apartment because he lived there, but he
could not act as an agent of the police. (Id. at pp. 1559–1560.)
The boyfriend entered the defendant's room and found compact
disks of images the defendant had taken surreptitiously of him
and the roommate. (Id. at p. 1560.) The court concluded “there
was insufficient government participation” in the boyfriend's
search of the defendant's room to implicate the Fourth



                                 8
Amendment, reasoning that “the police did not affirmatively
encourage, instigate, or initiate” the search of the room, the
seizure of the disks, or the viewing of the disks. (Id. at
pp. 1568–1569.)
      In the present case, there is even less evidence of
government agency than in Wilkinson, where the private actor
specifically asked the police if he could conduct the search
himself, and the officer knew about the search before it occurred.
Here, the officers simply told the Rosses they would be obtaining
a warrant, after which Harold Ross went into the house to
retrieve the phone without asking for prior police permission to
search. Even if we assume the police might have thought it was
likely that Ross’s purpose for entering the home was to obtain the
phone, “ ‘mere knowledge and passive acquiescence’ ” on the part
of the police do not suffice to establish the private citizen was
acting as a government agent. (Wilkinson, supra, 163
Cal.App.4th at p. 1566.)
                        IV. DISPOSITION
      The judgment is affirmed.




                                  9
                                      WISEMAN, .J. *




We concur.




JACKSON, P.J.




SIMONS, J.




People v. Peters / A162354


      * Retired Associate Justice of the Court of Appeal, Fifth
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                 10